Citation Nr: 0425391	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  04-27 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss, tinnitus, and Meniere's disease.

2.  Entitlement to service connection for hearing loss, left 
ear.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for Meniere's Disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1943 to 
January 1946.  

This appeal arises from a July 2003 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs (VA), which denied service 
connection for left ear hearing loss, tinnitus, and Meniere's 
Disease.  Service connection has been awarded for hearing 
loss of the right ear.

In August 2004, the Board received a motion to advance this 
case on the Board's docket.  The motion to advance the appeal 
was granted.  Accordingly, the Board will proceed without 
further delay.


FINDINGS OF FACT

1.  In an unappealed decision dated in July 2002, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for hearing loss with tinnitus and vertigo.  

2.  The veteran was notified of the decision by letter dated 
July 2002 and he was notified of his rights to appeal that 
decision within one year.

3.  Evidence received since the RO's July 2002 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, raises a reasonable 
possibility of substantiating the veteran's claim. 



CONCLUSIONS OF LAW

1.  The RO's July 2002 decision, which determined that new 
and material evidence had not been submitted to reopen the 
claim for entitlement to service connection for hearing loss 
with tinnitus and vertigo, became final.  38 U.S.C.A. § 
7104(b) (West 2002).

2.  New and material evidence has been received since the 
RO's July 2002 decision denying the veteran's claim; thus the 
claim for service connection for left ear hearing loss and 
Meniere's Disease claimed as tinnitus and vertigo is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).     

Because the Board has granted the veteran's claim to reopen, 
a detailed discussion of whether VA has complied with the 
VCAA is unnecessary at this time.  The Board is conducting 
further evidentiary development into the now-reopened claim 
for entitlement to service connection for left ear hearing 
loss with bilateral tinnitus and Ménière's disease, and a 
thorough discussion of the application of the VCAA in this 
case will be included in a subsequent decision.  

II. New and Material

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  This 
regulation as cited applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The appellant's request to reopen his claim of entitlement to 
service connection for the conditions in issue was submitted 
in May 2003 and therefore, the cited version of the 
regulation applies.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The evidence of record at the time of the RO's July 2002 
decision included the veteran's service medical records.  
Neither the veteran's induction examination, dated May 1943, 
nor his separation examination, dated January 1946; indicate 
hearing problems, tinnitus, or vertigo.  A clinical record 
for unrelated medical treatment, dated December 1943, notes 
that the veteran was transferred from the 789th Anti Aircraft 
Artillery. 

Post-service, the veteran's medical records include reports 
from the King County Hospital showing that the veteran was 
treated for pulmonary tuberculosis from December 1953 to 
December1954.  In April 1978, the veteran applied for service 
connection benefits for deafness in the left ear and hearing 
loss from 1967.  In his application, the veteran noted that 
he had applied for Social Security disability benefits.  In 
an income statement in November of that year, the veteran 
wrote that he expected to receive Social Security disability 
benefits.  In August 1978, the veteran underwent a VA 
examination.   The examiner noted he had ringing in both ears 
since 1967 with "dizziness and nausea (Ménière)."  He was 
diagnosed with left ear deafness and high tonal hearing loss 
in the right ear and continuous tinnitus.  In a rating 
decision dated August 1978, the veteran was granted pension 
for permanent and total non-service connected left ear 
deafness and right ear high tone loss with tinnitus.  The RO 
noted that no compensable evaluation could be made for the 
veteran's tinnitus because there had been no indication of 
acoustic trauma or concussion to warrant tinnitus.  As a 
result, tinnitus was rated along with hearing loss.  In March 
1980, the RO denied service connection for bilateral hearing 
condition with tinnitus and vertigo because the evidence did 
not establish a nexus between the veteran's disabilities and 
service.

In addition to the veteran's service medical records, at the 
time of the RO's July 2002 decision, the claims file also 
contained a February 1980 letter from Malcolm H. Schvey, M.D. 
with accompanying audiograms dated February 1980 and January 
1969.  Dr. Schvey wrote that he began treating the veteran in 
January 1969 when he was suffering from recurring attacks of 
vertigo, ringing in the right ear, and nausea.  He related 
that the ringing had begun in the right ear and continued 
into the left.  The doctor explained that the January 1969 
audiogram shows evidence of acoustic trauma in the right ear 
and fairly flat sensory neuro hearing loss in the left ear.  
The doctor noted that at the time (1969), he made a tentative 
diagnosis of bilateral Ménière's disease with overlying 
acoustic trauma.  The doctor also explained that the 
veteran's vertigo continued and he now had an almost complete 
loss of hearing in the left ear.  His February 1980 audiogram 
showed evidence of acoustic trauma in the right ear and 
complete sensory neuro hearing loss in the left ear.

After the RO's July 2002 decision, the veteran submitted a 
letter from Andrew Hawrych, M.D. dated December 2002.  The 
doctor noted that he had been treating the veteran since 
November 2002 for bilateral hearing loss and tinnitus.  He 
explained that the veteran's symptoms began when he was 
discharged from the Army where he was exposed to gunfire, 
especially the left ear.  The doctor diagnosed the veteran 
with severe sensorineural hearing loss in the right ear and 
deafness in the left ear with secondary tinnitus.  He 
concluded that the veteran suffered acoustic trauma while in 
the Army that resulted in hearing loss and secondary 
tinnitus.

Subsequent to this letter, the veteran was afforded a VA 
examination in June 2003.  The examiner noted that she 
reviewed the veteran's claims file.  The examiner referred to 
the RO March 1980 decision which, in turn, referred to a 
January 1969 audiogram.  However, she incorrectly stated that 
the decision referred to a January 1959 audiogram which she 
was unable to locate.  The audiogram, which is actually dated 
January 1969, is in the claims file.  The examiner explained 
that the veteran was diagnosed with Ménière's disease in the 
left ear and that the "natural course" of this disease was 
eventual complete hearing loss in that ear.  She also 
explained that symptoms of the disease including dizziness 
and tinnitus.  Therefore, the examiner concluded that it was 
not likely that the veteran's hearing loss in the left ear 
resulted from noise exposure, but rather from the veteran's 
Ménière's disease.  She also wrote that the hearing loss in 
the left ear "is the result of Ménière's which is not at all 
associated with vertigo or acoustic trauma."  Based on the 
VA examiner's review of the RO's March 1980 rating decision 
and later audiograms, she determined that the veteran's 
hearing loss in the right ear was more likely than not 
related to noise exposure in the military.

Finally, the claims file contains another letter from Dr. 
Hawrych dated October 2003.  He wrote that the veteran's 
deafness in the left ear can be a result of acoustic trauma 
from his military service.  He noted that the veteran's 
Ménière's disease could have also contributed to his hearing 
loss.

The most recent final denial of this claim was the RO's 
decision dated July 2002.  The RO reopened the claim in July 
2003, granting service connection for right ear hearing loss, 
but denying claims for service connection for bilateral 
tinnitus, peripheral vestibular disorder claimed as vertigo, 
and left ear hearing loss.    However, the Board must also 
determine if new and material evidence has been submitted 
since the RO's July 2002 decision.  See 38 U.S.C.A. § 5108.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board finds that new and material evidence has been 
presented.  Specifically, the evidence submitted since the 
RO's July 2002 decision, including Dr. Hawrych's December 
2002 letter in which he opined that there is a nexus between 
the veteran's current hearing loss and tinnitus and acoustic 
trauma he suffered in service, is new and material because it 
relates to an unsubstantiated fact.  Accordingly, this 
evidence pertains to one of the evidentiary defects which 
were the basis for the RO's July 2002 decision.  The Board 
therefore finds that the submitted evidence bears directly 
and substantially upon the issue at hand, that this evidence 
is probative of the issue at hand, raises a reasonable 
possibility of substantiating the claim and is, therefore, 
material.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  Therefore, the claim is reopened.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for hearing loss in the 
left ear, bilateral tinnitus, and Ménière's disease is 
reopened.    The appeal is granted to this extent only and is 
subject to the following development.


REMAND

As an initial matter, the veteran's claims file contains an 
April 1978 application and subsequent income statement in 
which he stated he was applying for and expected to receive 
Social Security disability benefits.  However, there are no 
medical records from the Social Security Administration in 
the claims file.  All medical records must be obtained from 
the Social Security Administration.  
 
Furthermore, after the RO reopened the veteran's claim for 
service connection, he underwent a VA examination in June 
2003.  The examiner was asked to review the claims file and 
provide an opinion as to whether the veteran's bilateral 
hearing loss, tinnitus, and vertigo were related to his 
service. The examiner opined that the veteran's right ear 
hearing loss was related to service, but it was unlikely that 
the veteran's left ear hearing loss was related to service.  
Instead, the veteran's left ear hearing loss was related to 
his Ménière's disease.  The examiner also said that tinnitus 
and dizziness were side effects of Ménière's disease.  
However, the examiner did not address whether the veteran's 
tinnitus of the right ear was related to service.  
Furthermore, she did not state whether the veteran's vertigo 
or Ménière's disease were related to service.  These issues 
should be addressed in light of the August 1978 rating 
decision granting the veteran pension for hearing loss and 
tinnitus in the right ear as well as Dr. Schvey's February 
1980 letter which stated that the veteran's tinnitus began in 
his right ear and he was diagnosed with bilateral Ménière's 
disease with overlying acoustic trauma.  Therefore, the 
veteran should be scheduled for another exam.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the Social 
Security Administration and request that 
agency to provide copies of any 
decisions concerning the appellant's 
claim for disability benefits with that 
agency, as well as any medical records 
utilized in arriving at their decision.

2.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature of any of the 
veteran's hearing problems, tinnitus, or 
Ménière's disease and their etiologies.  
All indicated tests should be conducted.  
The examiner should render opinions as to 
the following questions:  

(a) Whether it is at least as likely 
as not (50 percent probability or 
more) that the veteran's right ear 
tinnitus is related to his military 
service to include exposure to noise 
trauma therein. 

(b) Whether it is at least as likely 
as not (50 percent probability or 
more) that the veteran's Ménière's 
disease is related to his military 
service.  

The claims folder and a copy of this 
REMAND must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefore, should 
be set forth.

3.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



